Citation Nr: 0008000	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-30 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hair loss, as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for sleep disturbances 
(to include nightmares, flashbacks and insomnia), as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for swelling of the 
hands and feet, as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for symptoms involving 
the skin, as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to 
September 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision by the Nashville, Tennessee RO which, in 
pertinent part, denied entitlement to service connection for 
hair loss, sleep disturbances (characterized as nightmares, 
flashbacks and insomnia), swelling of the hands and feet, and 
symptoms involving the skin (characterized as a body rash on 
the buttocks), all as chronic disabilities resulting from 
undiagnosed illnesses.

The Board notes that the October 1996 rating decision also 
denied entitlement to an increased rating for a right ankle 
disability, evaluated as 20 percent disabling.  The veteran 
was notified of the RO's decision by letter dated in November 
1996, and a notice of disagreement was received by the RO in 
January 1997.  The veteran was provided with a statement of 
the case in September 1997; however, the issue of entitlement 
to an increased rating for a right ankle disability was not 
developed for appellate review inasmuch as, according to the 
records before the Board, the veteran did not file a 
substantive appeal for that issue.  Accordingly, that issue 
is not before the Board at this time.


FINDINGS OF FACT

The veteran has been diagnosed as having alopecia areata; her 
allegation that her hair loss symptoms are a chronic 
disability resulting from an undiagnosed illness is not 
supported by evidence that would render the claim plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for hair loss 
as a chronic disability resulting from an undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 1117 (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 
3, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1981 to 
September 1992, to include service in southwest Asia from 
October 1990 to March 1991.  A February 1984 service medical 
record notes the veteran's complaints of hair loss on the 
posterior scalp area for the past several months.  She 
reported a frequent use of hair moisturizers and activators.  
Examination revealed mild thinning of the hair without 
obvious alopecia.  Assessment was mild thinning of the hair 
probably secondary to overuse of chemical agents on the scalp 
and hair.  It was recommended that the veteran use chemical 
agents on her hair less frequently.  Subsequent service 
medical records are negative for complaints or findings 
related to hair loss.  A June 1992 separation examination 
report notes no complaints or findings related to hair loss.  
The veteran was found to be physically qualified for 
separation from active duty.

October 1992 and May 1993 VA examination reports are negative 
for complaints or findings related to hair loss.

A June 1995 VA outpatient treatment record notes the 
veteran's complaints of hair loss on the temporal scalp since 
1991.  She reported that her mother has thin hair.  Diagnosis 
was alopecia areata.  An August 1995 VA outpatient treatment 
record notes that the veteran was doing well; she reported 
that she had no further hair loss.  The examiner noted that 
the veteran's hair was growing back nicely.  Assessment was 
resolving alopecia areata.  A July 1996 VA outpatient 
treatment report notes the veteran's complaints of worsening 
posterior head alopecia.  The veteran reported that her hair 
had been thinning for "some time," but added that the hair 
loss had increased over the past year.  Examination revealed 
thinning hair in a horizontal streak across the occipital 
area of the head.  No scaling of the scalp, erythema or 
lesions were noted.  Diagnosis was alopecia areata.

An August 1997 VA examination report notes the veteran's 
complaints of hair loss of three years.  Diagnosis was 
nonscarring hair loss.  The examiner stated that "[t]here 
was diffuse nonscarring hair loss consistent with alopecia 
areata."

Analysis

The veteran and her representative contend that the veteran 
is entitled, pursuant to 38 C.F.R. § 3.317, to service 
connection for hair loss as a chronic disability resulting 
from an undiagnosed illness.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, cardiovascular signs and symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (1999) (implementing 38 U.S.C.A. § 1117).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  Where there is no well-
grounded claim, there is no duty to assist.  The General 
Counsel addressed the issue of what constitutes a well-
grounded claim under the provisions of 38 U.S.C.A. § 1117 in 
VAOPGCPREC 4-99 (May 3, 1999).  The conclusion of the General 
Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type that 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

VAOPGCPREC 4-99 (May 3, 1999).  

The veteran's claim concerning service connection for hair 
loss as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  The claims file indicates that 
the veteran has been diagnosed as having alopecia areata.  In 
paragraph 15 of its precedential opinion, the General Counsel 
stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's symptoms have 
been clinically diagnosed as alopecia areata; therefore, she 
has not submitted evidence that these symptoms are the result 
of a chronic disability resulting from an undiagnosed 
illness.  Thus, the veteran's claim concerning service 
connection for hair loss as a chronic disability resulting 
from an undiagnosed illness is not well grounded.


ORDER

The claim for entitlement to service connection for hair loss 
as a chronic disability resulting from an undiagnosed illness 
is denied.


REMAND

The veteran essentially claims that she is entitled to 
service connection for sleep disturbances (to include 
nightmares, flashbacks and insomnia) and swelling of the 
hands and feet, both as manifestations of undiagnosed 
illnesses.

In July 1996, the RO issued a letter to the veteran advising, 
in part, that she could submit evidence indicating that she 
had an undiagnosed illness which began either during active 
service in the Southwest Asia theater of operations or within 
two years thereafter.  However, in April 1997, the VA 
published a new rule, effective retroactively to November 2, 
1994, to expand the period within which disabilities 
resulting from undiagnosed illnesses suffered by Gulf War 
veterans must become manifest to a compensable degree in 
order for entitlement for compensation to be established.  
The presumptive period was expanded to December 31, 2001.  62 
Fed. Reg. 23,139 (April 29, 1997).  The RO should issue a new 
development letter to the veteran, reflecting this change in 
the presumptive period.  The RO should also review the 
veteran's claims for service connection under this revised 
regulation.  

The Board further notes that under the provisions of VBA 
Circular 20-92-29 (Revised July 2, 1997), the RO is required 
in claims alleging disability from exposure to environmental 
agents while in the Persian Gulf to "undertake all required 
development action, including requesting a VA general medical 
examination."  Other specialist examinations are to be 
ordered as appropriate.  In addition, VBA All-Stations Letter 
98-17 (2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  The new VA examinations of the 
veteran should be conducted in accordance with these 
guidelines and the RO is advised to provide the examiner with 
a copy of the guidelines prior to scheduling the examination.  
The RO is advised to make certain that the examinations 
conform precisely to the guidelines before readjudicating the 
issues.

In addition, the veteran contends that the RO erred by 
failing to grant service connection for symptoms involving 
the skin, as a chronic disability resulting from an 
undiagnosed illness.

A review of the claims folder shows that an October 1996 
rating decision, in pertinent part, denied entitlement to 
service connection for symptoms involving the skin 
(characterized as a body rash on the buttocks), as a chronic 
disability resulting from an undiagnosed illness.  The Board 
notes that a notice of disagreement to this action was 
received in January 1997; however, no statement of the case 
regarding this issue has been issued.  The United States 
Court of Appeals for Veterans Claims has held that the RO's 
failure to issue a statement of the case is a procedural 
defect requiring Remand.  Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  See also, Manlicon v. West, 12 Vet. App. 238 
(1999) (in circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued).  Further, 38 C.F.R. § 19.9 
(1999) provides for the Board's Remand for correction of a 
procedural defect.  See also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
Therefore, the RO should furnish the veteran with a statement 
of the case concerning the aforementioned issue.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997) for the claims of service 
connection for sleep disturbances (to 
include nightmares, flashbacks and 
insomnia) and swelling of the hands and 
feet as chronic disabilities resulting 
from undiagnosed illnesses.  A copy of 
this letter, which should be forwarded to 
the veteran's last known address, should 
be associated with the claims file. 

2.  Following completion of the above 
development, the veteran should be 
afforded a VA examination conforming to 
the criteria for conducting Gulf War 
examinations as contained in VBA All- 
Stations Letter 98-17 (2/26/98).  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note and detail 
all reported symptoms of sleep 
disturbances and symptoms of swelling in 
the hands and feet.

c.  The examiner should conduct a 
comprehensive general medical 
examination, following the AMIE General 
Medical Examination worksheet.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to sleep 
disturbances and/or swelling in the hands 
and feet and state what precipitates and 
what relieves them.

d.  The examiner should list all 
diagnosed conditions and state which 
symptoms of sleep disturbances and/or 
symptoms of swelling in the hands and 
feet, abnormal physical findings, and 
abnormal laboratory test results are 
associated with each condition.  If all 
symptoms of sleep disturbances and/or 
symptoms of swelling in the hands and 
feet, abnormal physical findings, and 
abnormal laboratory test results are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  
Symptom-based "diagnoses" such as (but 
not limited to) myalgia, arthralgia, and 
headache, are not considered as diagnosed 
conditions for compensation purposes.

e.  However, if there are symptoms of 
sleep disturbances, and symptoms of 
swelling in the hands and feet, abnormal 
physical findings, or abnormal laboratory 
test results that have not been 
determined to be part of a known clinical 
diagnosis, further specialist 
examinations will be required to address 
these findings.  These should be ordered 
by the general medical examiner.  

f.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the symptoms sleep disturbances 
and/or symptoms of swelling in the hands 
and feet, abnormal physical findings, and 
abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis and request that the 
specialist determine which of these, if 
any, can be attributed in this veteran to 
a known clinical diagnosis and which, if 
any, cannot be attributed in this veteran 
to a known clinical diagnosis.

3.  The RO should review the examination 
report to ensure that it is adequate for 
rating purposes.  If the examination 
report is inadequate for any reason, the 
RO should return it to the examining 
physician and request that all questions 
be answered.

4.  The RO should furnish the veteran and 
her accredited representative with a 
statement of the case concerning the 
issue of entitlement to service 
connection for symptoms involving the 
skin.  If, and only if, a timely 
substantive appeal is filed, this issue 
should be certified to the Board for 
appellate consideration.  

5.  Thereafter, the RO should review the 
veteran's claims for service connection.  
If any claim is denied, the veteran and 
her representative should be provided 
with an appropriate supplemental 
statement of the case that includes all 
of the pertinent laws and regulations.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



